Citation Nr: 1243653	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  07-08 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had a period of active duty for training from August 1975 to December 1975, a period of active duty from July 1977 to December 1977, and subsequent service in the Army National Guard ending in December 2001.  

This matter came to the Board of Veterans' Appeals (Board) from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appeared at a September 2008 Board hearing at the RO.  This matter was remanded in November 2008 for further development.  In a March 2009 decision, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2009 Order, the Court remanded the matter for readjudication consistent with the Joint Motion for Remand.  This matter was remanded again in August 2010 and February 2012 for additional development.  


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability is causally related to active military service. 

2.  The Veteran's current tinnitus disability is causally related to active military service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active military service..  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2012). 

2.  Tinnitus disability was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In view of the Veteran's different types of service, it should be noted here that the term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted 
by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385. . . .  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Factual Background

At the September 2008 hearing before the Board at the RO, the Veteran testified being hit with an artillery simulator during basic training.  The Veteran also testified that he served as a helicopter repairman when he was enlisted and then in Field Artillery when he was an officer.  Service records now included in the claims file do show artillery training and duties as a battery commander at various times during the Veteran's active duty, active duty for training, and inactive duty training.  As such, the record supports the Veteran's assertions of noise exposure during his various periods of service.  

Moreover, the record reflects that the Veteran's hearing loss currently meets the regulatory thresholds to be considered disabling.  On VA examination in May 2006, audiometric testing revealed auditory thresholds of greater than 40 decibels at 3000 Hz in the right ear, and at 3000 Hz and 4000 Hz in the left ear.  The November 2008 examination report also notes complaints of tinnitus.  The fact of current hearing loss disability and tinnitus disability is therefore also established.  The remaining question is whether the current hearing loss and tinnitus are related to the Veteran's service. 

At this point, the Board again observes that the Veteran in this case is shown to have active duty, active duty for training and additional National Guard training which the record reasonably suggests was inactive duty training consistent with the provisions of 38 C.F.R. § 3.6(d)(4).  Although applicable law distinguishes between these different types of service for compensation purposes, the Board stresses that all of these types of service provide for possible service connection for disability resulting from injury.  The Board views acoustic trauma as an injury and therefore undertakes appellate review with consideration given to whether the hearing loss and tinnitus are causally related to acoustic trauma during any of the types of the Veteran's service.   

Turning to the evidence, in a claim received in January 2006 the Veteran stated that his bilateral hearing loss and tinnitus began in 1975.  No medical treatment records from that period of service have been located.  However, available service treatment records are silent for any complaints of, treatments for, and diagnoses of bilateral hearing loss and tinnitus for a number of years after 1975.  The report of a Rhode Island National Guard examination in December 1976 shows that the Veteran expressly denied hearing loss, or any ear, nose or throat trouble.  There is no reference to ringing in the ears or tinnitus.  Instead, he stated that he was in good health.  On audiological examination pure tone thresholds, in decibels, were 


reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
30
30
LEFT
5
5
10
30
30

At the time of a November 1977 examination during his period of active duty service, audiological test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
-
25
LEFT
25
25
25
-
25

A report of an April 1982 Rhode Island National Guard examination shows that the Veteran denied hearing loss, or any ear, nose or throat trouble.  He did not complain of ringing in the ears or tinnitus.  He stated that he was in good health.  On audiological examination pure tone thresholds, in decibels, were reported as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
10
LEFT
5
5
5
5
5

A July 1986 Rhode Island National Guard examination report shows that the Veteran again denied hearing loss, or any ear, nose or throat trouble.  No complaints of ringing in the ears or tinnitus were documented, and the Veteran again stated that he was in good health.  On audiological examination pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
10
LEFT
15
20
15
20
15

At subsequent Rhode Island National Guard examinations in the 1990's, the Veteran continued to deny any hearing loss or tinnitus complaints, but an audiological test in July 1990 showed that there was left ear hearing loss disability as defined by 38 C.F.R. § 3.385.  Subsequent Rhode Island National Guard examinations in November 1993 and July 1997 show bilateral hearing loss disability as defined by regulation.  

A review of the examination reports outlined above shows that hearing loss disability was not manifested during the Veteran's period of active duty in 1977 or for a number of years thereafter.  It was not until July 1990 that hearing loss disability in the left ear was documented, and bilateral hearing loss disability was then subsequently shown in November 1993.  Thus, the Veteran's current assertions regarding the onset of hearing loss and tinnitus in 1975 are inconsistent with the information he was giving to medical personnel at the time of periodic examinations.  

When the Veteran was afforded the first VA examination in May 2006, he reported military noise exposure to helicopters in 1975 at which time he did utilize hearing protection.  He also reported exposure to artillery during training and reported temporary hearing loss for about a week in October 1975 from an artillery simulator.  The Veteran further reported an incident of temporary hearing loss and tinnitus that reportedly occurred for about a week in November 1977 after exposure to a Howitzer; and he noted that hearing protection was not worn at that time.  It was additionally noted that the Veteran did not have combat noise exposure.  He denied occupational noise exposure working as a telephone technician for 24 years splicing cables.  He reported recreational noise exposure to lawn equipment and engine noise riding motorcycles over the last year.  He said that he did not wear hearing protection when engaging in these activities.  The Veteran claimed constant bilateral tinnitus occurring over the last 20 years that was gradual in onset.  

After examining the Veteran, the VA examiner diagnosed bilateral tinnitus, mild to moderate notched high frequency sensorineural hearing loss in the right ear, and moderate notched high frequency sensorineural hearing loss in the left ear.  In a June 2006 addendum, the VA examiner opined after reviewing the Veteran's claims file that hearing loss and tinnitus were not caused by or a result of in-service acoustic trauma.  She reasoned that the audiograms from April 1982 and July 1986 revealed hearing within normal limits in both ears.  She further noted that the Veteran did not report the onset of tinnitus during his active duty service.  

The Board acknowledges audiograms from July 1990, November 1993 and July 1997 showing worsening of hearing acuity, particularly at frequencies of 3000 Hertz and 4000 Hertz.  As noted in the November 2008 remand, this is potentially significant since "if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).  Thus, the Board remanded the claim for additional development.  

Pursuant to the Board's remand, the Veteran was afforded another VA audiological examination in November 2008.  After review of the Veteran's claims file, and examination of the Veteran, the diagnosis was normal to moderate bilateral sensorineural hearing loss.  The VA examiner concluded that hearing loss and tinnitus were not due to or the result of acoustic trauma in service.  He explained that the Veteran had normal hearing in November 1977 just one month prior to release from active service and that audiometric testing from April 1982 and July 1986 were also within normal limits for each ear.  The VA examiner continued that the Veteran's current hearing loss, which has the pattern of noise induced hearing loss, started to appear in audiometric testing in July 1990 and that it gradually worsened in November 1993 and July 1997.  However, for the period of active service, from July 1977 to December 1977, hearing was within normal limits for each ear and there were no complaints of tinnitus at that time or on any of the examinations found.  The VA examiner concluded that the hearing loss today is typical of noise induced hearing loss and the tinnitus as described would be typical; however, they occurred after the Veteran's release from active duty.    

Also of record is a June 2010 letter from Denise Parrish, Au.D. who stated that the Veteran complained of hearing difficulty in noisy listening environments, constant tinnitus and a history of noise exposure during military service.  There was no family history of hearing loss.  The Veteran reported that he was trained in Field Artillery where he was exposed to artillery and howitzer blasts on a regular basis without any type of hearing protection.  The Veteran reported sudden decreases in hearing throughout his military career, often lasting for a week.  The Veteran reported having multiple hearing tests through his military career, which showed progression of a high frequency sensorineural hearing loss.  It was noted that audiological testing in December 2005 showed mild to moderate sensorineural notch at 3000 Hz to 4000 Hz with constant tinnitus and a normal functioning middle ear system.  Dr. Parrish stated that test reliability was good and found that the Veteran's extensive unprotected loud noise exposure while serving in the military contributed to his high frequency sensorineural hearing loss and constant tinnitus.

When the Veteran was afforded another VA examination in March 2012, he reported infrequent hunting prior to military service, infrequent use of lawn equipment and chainsaws around the house and riding a Harley Davidson motorcycle in the last five years.  He denied head trauma, blast injury, or recent noise exposure.  After interviewing and examining the Veteran, and after reviewing his claims file, the VA examiner opined that it less likely as not that the Veteran's hearing loss was caused by or a result of an event in the military.

She explained that a mild high frequency hearing loss was indicated in December 1976.  However, subsequent hearing tests (November 1977, April 1982 and July 1986) revealed normal hearing bilaterally, which does not support noise-induced hearing loss during the Veteran's active duty service from July 1977 to December 1977.  The Veteran noted basic training was active duty in 1975, but it is not indicated on the exam request form.  The hearing loss indicated on the 1976 hearing loss test may have been temporary or within test- re-test reliability, as the three subsequent tests indicated normal hearing.  The available evidence suggests his hearing was normal until a hearing test from July 1990 indicated hearing loss for both ears and subsequent hearing tests (November 1993, July 1997 and December 2005) consistently revealed high frequency hearing loss.  She concluded that a permanent hearing loss did not start until 1990.  The Institute of Medicine (IOM) concluded that based on current knowledge of cochlear physiology, there was no sufficient scientific basis for the existence of the delayed-onset hearing loss.  Based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there was no reasonable basis for delayed-onset hearing loss.  She acknowledged that the Veteran currently has a bilateral high frequency sensorineural hearing loss.  However, as the Veteran's hearing was normal until 1990, the evidence does not support noise-induced hearing loss during active duty up to December 1977.  In regards to Dr. Parrish's letter, the VA examiner stated that she was making sound judgment based on the Veteran's December 2005 audiogram (a notched hearing loss consistent with noise exposure) and his reported history of exposure to artillery.  The VA examiner further commented that the claim was specific to acoustic trauma during active duty and she did not have his military hearing test to observe the trend of his hearing loss.

As for tinnitus, the VA examiner also provided a negative nexus opinion and explained that tinnitus due to noise exposure or acoustic trauma is known to have a noticeable onset immediately or soon following the incident.  However, the Veteran is non-specific with the onset and does make an association.  She opined that tinnitus is less likely than not caused by or related to acoustic trauma and more likely occurring secondary to his hearing loss and/or some etiology.

Analysis

The Board's prior remand directed development of the Veteran's duties in the National Guard from a noise exposure standpoint.  An RO memorandum attempts to justify the RO's failure to undertake such development by finding that the Veteran was only alleging acoustic trauma during earlier active duty or active duty for training.  However, in a November 2012 letter the Veteran responded that he did in fact continue to be exposed to acoustic trauma during his National Guard service.  The Board has considered whether another remand is necessary to fully assist the Veteran with this development.  However, after reviewing the Veteran's National Guard assignments and after considering his testimony and statements, the Board is able to conclude that the Veteran did in fact continue to be exposed to acoustic trauma during his National Guard service.  Therefore, no useful purpose would be served by further delaying appellate review with another remand.

The fact that the Veteran continued to be exposed to acoustic trauma is significant in this case.  In reviewing the three VA opinions of record and the RO's reasons for denying the claim, it appears that the primary focus has been on the Veteran's period of active duty.  With regard to the period of active duty, the record supports the RO's finding (and the VA medical opinion findings) that the Veteran did not develop hearing loss and tinnitus due to any noise exposure during that period.  Moreover, the two incidents reported by the Veteran which he reports resulted in temporary hearing loss also do not appear to have led to chronic hearing loss (and/or tinnitus).  As the examiners have pointed out, subsequent tests for several years shows no decrease in hearing acuity as a result of the events.  The reported loss of hearing was temporary or acute in nature.  The Board therefore concludes that the hearing loss and tinnitus are not causally related to the period of active duty. 

Nevertheless, question of whether the hearing loss and tinnitus are due to injury during National Guard service must still be considered.  The record supports a finding that the hearing loss and tinnitus were first manifest sometime during the early 1990's.  The Veteran had National Guard service until December 2001.  He has reported continued noise expose during such service, and the evidence available reasonably supports his assertions in this regard.  It does not appear that the VA opinions clearly considered the question of a nexus to such National Guard noise exposure.  

The evidence in this case certainly does not compel a finding that the Veteran's bilateral hearing loss and tinnitus are causally due to noise exposure during qualifying active duty for training or inactive duty training with the National Guard.  However, after weighing the chronology of pertinent facts, the Veteran's statements and testimony, and the favorable opinion of Dr. Parrish, against the negative VA opinions, the Board concludes that there is such a state of equipoise of the positive evidence with the negative evidence so as to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The benefit of the doubt goes to the Veteran.  Accordingly, service connection for bilateral hearing loss and for tinnitus is warranted. 

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in November 2008, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

Entitlement to service connection for bilateral hearing loss is warranted.  Entitlement to service connection for tinnitus is warranted.  The appeal is granted as to both issues.   



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


